Citation Nr: 1709376	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  07-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for irritable bowel syndrome (including claim for frequent diarrhea). 

2.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for chronic sinusitis. 

3.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for low back strain. 

4.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for duodenitis and hiatal hernia (claimed as stomach problems). 

5.  Whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for degenerative joint disease of the cervical spine (claimed as neck pain). 
6.  Entitlement to service connection claim for an acquired psychiatric disorder (claimed as depression). 

7.  Entitlement to service connection for tendinitis of the arms and legs. 

8.  Entitlement to service connection for ulcers. 

9.  Entitlement to service connection for chronic disability causing rectal bleeding. 

10.  Entitlement to service connection for headaches. 

11.  Entitlement to service connection for degenerative joint disease and traumatic arthritis of unspecified joints. 

12.  Entitlement to service connection for an ankle disorder. 

13.  Entitlement to service connection for scars, to include a back scar. 

14.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1971 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2005, the RO denied all claims, with the exception of the claim for to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities, which was denied in August 2005.  In August 2009 and September 2012, the Board remanded the claims for additional development.  

The Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board at a videoconference hearing in February 2009.  A transcript is of record.  The Veteran was scheduled for another hearing before a VLJ in June 2015, which he cancelled.


FINDING OF FACT

The Veteran died in March 2016, while his appeal was still pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in March 2016, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal concerning whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for irritable bowel syndrome (including claim for frequent diarrhea) is dismissed.

The appeal concerning whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for chronic sinusitis is dismissed.

The appeal concerning whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for low back strain is dismissed.

The appeal concerning whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for duodenitis and hiatal hernia (claimed as stomach problems) is dismissed.
(ORDER CONTINUED)

The appeal concerning whether new and material evidence has been received that warrants a reopening of the Veteran's previously denied service connection claim for cervical spine (claimed as neck pain) is dismissed.

The appeal concerning service connection for an acquired psychiatric disorder (claimed as depression) is dismissed.  

The appeal concerning service connection for tendinitis of the arms and legs is dismissed.

The appeal concerning service connection for ulcers is dismissed.

The appeal concerning service connection for chronic disability causing rectal bleeding is dismissed.

The appeal concerning service connection for headaches is dismissed.

The appeal concerning service connection for degenerative joint disease and traumatic arthritis of unspecified joints is dismissed.

The appeal concerning service connection for an ankle disorder is dismissed.

The appeal concerning service connection for scars, to include a back scar, is dismissed.

The appeal concerning entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is dismissed.


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


